UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)March 13, 2017 KMG Chemicals, Inc. (Exact name of registrant as specified in its charter) TEXAS 001-35577 75-2640529 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 300 Throckmorton Street, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 817-761-6100 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. Today we issued a press release announcing our operating results for our second quarter of fiscal year 2017.A copy of the press release is furnished as Exhibit 99.1 hereto. Item 9.01 Financial Statements and Exhibits (d) Exhibits Press Release, dated March 13, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KMG Chemicals, Inc. By: /s/ Marcelino Rodriguez Date: March 13, 2017 Marcelino Rodriguez Chief Financial Officer
